[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                No. 06-16063                   June 6, 2007
                            Non-Argument Calendar             THOMAS K. KAHN
                          ________________________                 CLERK

                     D. C. Docket No. 05-00275-CV-WDO-5

BENJAMIN KITCHENS,

                                                               Plaintiff-Appellant,

                                      versus

BUSTER KING,
THOMAS TREMBLE,
RICK JACOBS et al.,

                                                           Defendants-Appellees.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                        _________________________

                                 (June 6, 2007)

Before TJOFLAT, HULL and FAY, Circuit Judges.

PER CURIAM:

      The summary judgment entered in favor of the defendants is affirmed for

the reasons set forth in the ORDER of the district court dated October 17, 2006.

      AFFIRMED.